Citation Nr: 1630755	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to January 1984, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that granted service connection for PTSD and assigned a 50 percent disability rating, effective April 6, 2010.   A March 2011 rating decision continued the 50 percent rating.  

The Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing in February 2014.  A transcript of this hearing has been associated with the record. 

In February 2014, the Veteran waived the right to initial RO review of evidence received after the March 2012 statement of the case (SOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2015).  The Veteran's motion to advance his case on the Board's docket was denied in November 2014.

In November 2014, the Board remanded the claim for additional development.  

In an August 2015 rating decision, the Appeals Management Center (AMC) revised the effective date for the grant of service connection for PTSD to January 5, 2009 and increased the rating to 70 percent from that date.  

The record reflects that the Veteran is still currently employed by Greyhound Lines and has applied and been approved of leave under the Family and Medical Leave Act (FMLA).  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the rating claims now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any time, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if raised at any point.  See 38 C.F.R. § 4.16(2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD has not been productive of total occupational and social impairment due to symptoms of the type, degree or effect as those expressed in the Rating Schedule for a 100 percent evaluation.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has appealed the initially assigned rating for his and PTSD. Further notice is not required for such downstream issues.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); VAOPGCPRE 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service private and VA outpatient and Vet Center records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA mental health examinations in September 2010, February 2011, and June 2015 with a September 2015 addendum.  The Board finds that these examinations are in aggregate adequate to decide the issues as they are predicated on a review of the claims file or accurate summary of the history, consideration of the Veteran's reported symptoms and limitations, and clinical observations suitable for application to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, the Board finds there has been substantial compliance with its November 2014 remand directives.  In this regard, all available treatment records have been obtained, and the Veteran was afforded an examination in June 2015 with a September 2015 addendum.  In short, the development was in accordance with the remand request and recent examination was adequate.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  The evidence does not suggest and the Veteran has not alleged that his disabilities have increased in severity since his last VA examination.  

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).
Therefore, no further notice or assistance to the Veteran is required to fulfill VA's obligations in this regard.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

A.  Legal Criteria 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Parts 4.  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's PTSD is rated as 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. §  4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended
38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in February 2013, the previous versions of the regulations including references to DSM-IV apply. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  In addition, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that a rating in excess of 70 percent is not warranted for the Veteran's PTSD with depressive disorder at any point since the effective date of the award for service connection.

B.  Analysis

In February 2009 correspondence, the City Manager from Greyhound Lines reported that the Veteran took time off from work mostly due to a condition that stemmed from his military service.  

Treatment records from University Psychological Associates dated in March 2010 noted the Veteran's reports of irritability in dealing with passengers and nightmares.  He reported that his mind drifted while driving on the job.  He claimed that he heard sounds of voices and weapons, broke out in cold sweats, avoided conversations and outings related to his Vietnam experiences, and checked door locks two to three times per night.  He was diagnosed with PTSD. 

On September 2010 VA examination, the Veteran reported that he had been married four times.  He described his relationship with his children as "good".  He said he was close to his brother, mother, and "all my family members".  He described his relationships with neighbors as "good" and his relationships with co-workers as "okay".  He stated he has "very few friends" and estimated having 2-3 friends.  He had a full range of feelings, including love and compassion.  He reported that he only fished once or twice a year due to his work schedule.  There was no history of suicide attempts or violence/assaultiveness.  On examination, he was clean, neatly groomed and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative and affect was appropriate.  His mood was euthymic and attention was intact.  He was oriented to person, time, and place.  His thought processes and content were unremarkable.  There were no delusions.  In regards to insight and judgment, he understood the outcome of his behavior.  He had impaired sleep, but was also diagnosed with sleep apnea in 2004.  He did not exhibit hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, episodes of violence, or homicidal and suicidal thoughts.  He was employed full-time as a bus operator for the past 20 years.  He missed eight weeks of work due to the lack of motivation and stress.  He denied any conflicts on the job, but reported that his irritability and lack of interest caused him to miss work and moderately interfered with occupational functioning.  He indicated that his feelings of disconnection with others mildly interfered with social functioning.  He was assigned a GAF score of 55.  The examiner found that there was reduced reliability and productivity due to PTSD symptoms, but there was not total occupational and social impairment.  

Treatment records from the Charlotte Vet Center dated from June to December 2010 show that the Veteran received individual counseling to help reduce his nightmares.  

A "Driver Missout/Bookoff Report" from Greyhound Lines dated in October 2010 showed that the Veteran had 39 "personnel" and 16 "sick" days in a period of 12 months. 

VA treatment records reveal that the Veteran attended both individual and group therapy for his PTSD.  A May 2010 mental health treatment plan note, included a mental status examination in which the Veteran was alert, fully oriented, neatly dressed with good grooming and hygiene.  His speech was normal.  There was no apparent disorder of thought content or form.  He denied having hallucinations, or suicidal or homicidal ideations.   His affect was full and appropriate to discussion content.  His insight and judgment appeared unimpaired.  In October 2010, he denied having suicidal and homicidal ideations.   

On February 2011 VA PTSD examination, the Veteran reported that he felt like his medication and counseling helped take the edge off of his PTSD symptoms.  The Veteran reported that he had been married to his current wife for eight years and described their relationship as "good".  He had four children from his first marriage and had regular contact with his children.  He reported that he had "a few" friends and saw his neighbors on a daily basis.  He enjoyed working on cars and fishing.  On psychological examination, he was neatly groomed and appropriately dressed.  His psychomotor activity was lethargic and fatigued.  His speech was unremarkable.  His attitude toward the examiner was apathetic and his affect was constricted.  His mood was dysphoric.  He had a short attention span and reported moderate difficulty with concentration.  He stated that he daydreamed while at home and at work, including when he was driving 30 or more people on a bus.  He was oriented to person, time, and place.  He reported that he heard things that were not there (someone walking, phone ringing, etc.) two to three times per week.  His thought content was unremarkable and he understood that he had a problem.  He had nightmares about Vietnam three to four times each week.  He had auditory hallucinations, but they were not persistent.  He did not exhibit inappropriate behavior, obsessive/ritualistic behavior, panic attacks, episodes of violence, or homicidal/suicidal thoughts.  He had good impulse control.  There were slight problems with recreational activities, in that he exhibited a loss of interest in fishing and golfing.  His recent memory was mildly impaired.  

The Veteran reported that he had increased problems with anger and concentration, which particularly affected his ability to work (he reportedly missed half of his work year due to such issues and was suspended for three days due to a disagreement with management.  As noted above, however, the report from his employer shows about half that.)  He explained that he felt like his work triggered his PTSD symptoms and it was getting harder and harder for him to work.  The examiner noted that problems related to occupational functioning included decreased concentration, increased absenteeism, poor social interaction, and anger problems at work (triggered by customers).  The Veteran also reported that he feared driving due to his significant concentration problems.  He was assigned a GAF score of 53.  The examiner also noted that the Veteran's increased concentration problems, increased anger problems, increased feelings of detachment from others, and decreased interest in recreational activities affected his work and social relationships.  The examiner, however, found that there was not total occupational  and social impairment due to PTSD signs and symptoms, but rather, the PSTD symptoms resulted in deficiencies in thinking, work, and mood.  

On his April 2012 Form 9, the Veteran reported that he had nightmares on a nightly basis and averaged only three hours of sleep.  He struggled to maintain his job.  He reportedly missed two to three days of work a week due to his PTSD symptoms, and had a hard time driving related to his medication, poor sleep, and difficulty with handling the public and management.  He also reported that his symptoms were getting worse and that he had nightmares, flashbacks, chronic depression, social phobia, and aggression.  

During his February 2014 hearing, the Veteran reported that his PTSD symptoms were getting worse.  He did not have any friends or acquaintances and only a few hobbies.  He received warnings in regards to excessive absences from work and he believed that he was going to be terminated.  He explained that customer service and passengers were very unpredictable and to avoid getting in trouble, he would ask permission from his supervisor to leave and would get a doctor's note for his absences.  When he felt depressed or angered, he isolated himself to his room.  His wife indicated that he now mostly watched television and would go into his room.  He no longer came into the living room or sat in the kitchen.  She described situations in which he did not remember doing things and would wake up in the middle of the night talking about Vietnam.  The Veteran reported that he avoided talking to passengers at work because he thought that they might say something that triggered his symptoms.  He indicated that he kept up with his hygiene and personal appearance.  He tried to avoid crowds, including the crowds at work.  He reported that he constantly heard noises, gunshots, and mortar rounds.  

An October 2014 certificate to return to work/school from Carolina Comprehensive Health Network showed that the Veteran was under medical care from September 28, 2014 through October 4, 2014 and was able to return to work on October 6, 2014.  The nature of the medical care was not described.  

In November 2014, the Veteran applied for leave under FMLA due to his own health condition and was approved from November 18, 2014 through November 30, 2014.  

In December 2014 correspondence, Dr. J.T. Wheeler, Ph.D. and a Licensed Psychologist reported that the Veteran suffered from depression, anxiety, and panic attacks once or twice a week.  He was suspicious and guarded.  Chronic sleep impairment was present with nightmares and daytime flashbacks.  His short and long term memory had been adversely affected.  His affect was flattened, his relationships were problematic, and he was easily angered.  He was diagnosed with chronic severe PTSD and assigned a GAF score of 45.  Dr. J.T. Wheeler added that the Veteran's condition seriously impaired his employment.  Dr. J.T. Wheeler found that the Veteran's diagnosis of PTSD caused the Veteran to be unable to sustain suitable gainful and consistent employment and that he was 100 percent disabled.  

In January 2015 correspondence, a City Manager from Greyhound Lines reported that the Veteran was counseled regarding his excessive absences from work and that due to his current medical issues it was difficult for him to perform the task required at times.  He had applied for and was granted FMLA; however, it was unpaid leave and once it was exhausted he was required to return to work.  The manager stated that if he could not improve his attendance, then it would be difficult for him to maintain full time employment as a coach operator.  

On June 2015 VA PTSD disability benefits questionnaire (DBQ), the examiner determined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he did not have a social life due to fatigue and becoming upset/irritable quickly when around others.  He was capable of doing his activities of daily living and performed these routinely.  
The Veteran gave a confusing response as to his employment such that he may be still employed but with reduced hours.  He stated that his supervisor cut him back due to his poor attendance and numerous complaints about his irritability with customers.  The Veteran felt that he was more irritable since his last examination.  The Veteran experienced depressed mood; anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control, such as unprovoked irritability with periods of violence, (although this may be toward objects rather than people).  Behavioral observations revealed that the Veteran was alert and oriented.  He appeared to provide an accurate history and his insight was adequate.  His affect was congruent to mood and thought processes were linear and coherent.  Immediate, recent, and remote memories appeared within normal limits.  He denied suicidal and homicidal ideations.  

In a September 2015 addendum, the VA examiner reported an estimated GAF score of 63.  The examiner reasoned that although the Veteran reported some difficulty in social and occupational function, he was able to independently perform activities of daily living and had some interpersonal relationships.  

The Board finds that, collectively, the above-described evidence reflects that throughout the period under consideration, the Veteran's psychiatric symptoms have not been shown to be of the type, extent, frequency or severity as the symptoms expressed in the rating schedule to support a 100 percent evaluation.  Although the Veteran has reported auditory hallucinations, these were not described as persistent, and the record fails to show gross impairment in thought processes or communication, persistent delusions, gross inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation or own name-the symptoms listed in the rating criteria as indicative of the level of impairment for which a 100 percent rating is assignable.

No VA examiner found total occupational and social impairment and while Dr. J.T. Wheeler opined that the Veteran was unable to sustain suitable gainful and consistent employment and that he was 100 percent disabled, he does not address the social component of the rating schedule sufficient to support a total schedular rating

The record reflects that the Veteran has remained married to his current wife throughout the appeal and had a "good" relationship or regular contact with his children.  See October 2010 and February 2011 VA examinations.  On his October 2010 VA examination, he said that he was close with all of his family members and had a good relationship with his neighbors.  On October 2010 and February 2011VA examination, he claimed that he had a few friends.  On June 2015 examination and September 2015 addendum, the examiner noted that the Veteran had some interpersonal relationships.  Likewise, the Veteran is obviously able to navigate the administrative processes of the FMLA system with his employer, maintain his appearance and hygiene, as well as appropriately interact with his health care providers.  In this regard, there appears to be some disconnect between the symptoms the Veteran reports in the context of his VA claim and those he reports to others.  Notably in 2012, he reported to VA he averaged only 3 hours sleep and difficulty in his job (driving) due to his poor sleep.  However, a 2013 sleep study showed the Veteran could fall asleep, maintain sleep and awakes refreshed, with no confusional arousals or daytime grogginess.  This apparent inconsistency reduces the probative value of the Veteran's report of symptoms, which in turn makes it less likely the criteria for a 100 percent schedular evaluation are present.  

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board further finds that GAF scores assigned during the relevant period do not provide a basis for assigning a higher rating.  The Veteran's GAF scores have ranged from 45 to 63.  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Scores from 61 to 70 denote some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the Veteran's GAF scores have fluctuated over time, his lowest score assigned-45 in December 2014-is consistent with that contemplated by the assigned 70 percent rating.  In fact, the Veteran has also received GAF scores that would indicate only mild or moderate symptomatology. Again, the evidence of record does not indicate that the Veteran's disability has more nearly approximated the level of impairment contemplated in the maximum, 100 percent rating.

For the foregoing reasons, the Board finds the claim for a rating in excess of 70 percent for the disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher rating at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).




C.  Other considerations

The Board refers to the legal criteria above and considered whether an extra-schedular rating for PTSD is warranted in this case. 

The evidence shows that the Veteran's service-connected PTSD results in symptoms which include, but are not limited to: irritability, anger, aggression, concentration problems, nightmares, flashbacks, avoidance behavior, emotional detachment, diminished interest, disturbances in motivation and mood (euthymic dysphoric, irritable), depression, flattened or constricted affect, anxiety, chronic sleep impairment, auditory hallucinations, fatigue, lethargy, poor social interactions, social phobia, panic attacks, impaired impulse control, increased absenteeism, cold sweats, and impaired recent, short, and long term memory. Furthermore, he has difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.  The symptoms resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.  A higher rating is available for more severe levels of occupational and social impairment.  Moreover, the criteria allow for consideration of all aspects of impairment and not only those symptoms or factors listed as examples.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability. 

Furthermore, the Board notes that under to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional psychiatric impairment that has not-for evaluation purposes-been attributed to the service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) and in Johnson is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).


ORDER

An initial rating in excess of 70 percent for PTSD is denied



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


